Title: To Thomas Jefferson from Thomas Leiper, 29 May 1792
From: Leiper, Thomas
To: Jefferson, Thomas


          
            Sir
            Phila. May 29th. 1792.
          
          I have examined Six of your Hhds. of Tobo. and found them of a good quality but much damaged by Water but concluded it was not generally the case but this after noon I went on purpose to examine the remender and find them full as bad. I have ordered the Coopers to open some Twelve of them and I beg you would send or come and see them at half after six this afternoon for there is a very great number of them not in merchantable order. I am Sir your most Obedient St.,
          
            Thomas Leiper
          
          
            P.S. The Tobacco is on Morton’s Wharff a little above the Bridge.
          
        